BENEDICT, District Judge.
This is an action to recover for damage to a case of feathers, which, when landed in New York, were found to he damaged by water. The case was one of a shipment of 28 cases, made in Liverpool, under a bill of lading containing many exceptions, several of which are relied on by the claimant. One only of these exceptions need he noticed on this occasion, namely, the provision as follows; “The shipowner is not liable * * * for any claim of which notice is not given before the removal of the goods.” This provision seems to be a reasonable provision in a bill of lading. The validity of such a provision has been upheld by the courts of England. Moore v. Harris, 34 Law T. (N. S.) 519. Under it the steamship is exempted from liability for the claim in question. It is proven that the case was hot on the outside when it was landed, and the libelants gave no notice of the claim of damage on that account until four or five days after the case had been removed to the warehouse,
The libel must he dismissed, and with costs.